       Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 1 of 9 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

ISABEL RUTTENBERG and                                  )
AMANDA LAWSON                                          )
on behalf of Plaintiffs and all others similarly       )
situated,                                              )
               Plaintiffs,                             )
                                                       )
               v.                                      )      Case No.:
                                                       )
EON CLINICS, P.C.,                                     )
RAJAN SHARMA, and                                      )
MINTU SHARMA                                           )
                                                       )
                                                       )
                                                       )
               Defendants.                             )

                    CLASS AND COLLECTIVE ACTION COMPLAINT

       Plaintiffs Isabel Ruttenberg and Amanda Lawson (“Plaintiffs”) on behalf of themselves

and all other plaintiffs similarly situated, by and through their attorneys, and for their Class and

Collective Action Complaint against Defendants state as follows:

                                       Nature of the Action

       1.      This civil action is brought by the above-named plaintiff who brings this class and

 collective action claim for overtime wages under the Fair Labor Standards Act, 29 U.S.C. § 201

 et seq. (“FLSA”) pursuant to 29 U.S.C. § 216(b) and under the Illinois Minimum Wage Law

 (“IMWL”), 820 ILCS § 105/1 et seq pursuant to Fed. R. Civ. Pro 23.

                                               Parties

       2.      Plaintiff Isabel Ruttenberg worked for the Defendants for approximately 12 years

 and worked selling treatment plans to the Defendants’ patients.




                                                   1
     Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 2 of 9 PageID #:2




      3.        Plaintiff Amanda Lawson worked as a surgical assistant for the Defendants for

over 3 years.

      4.        Defendant Eon Clinics PC is a dental practice with clinics in Wisconsin, Illinois

and Indiana. Within this Judicial District it has offices in Skokie, Illinois, Oak Brook Terrace,

Illinois, and Schaumburg, Illinois.

      5.        Defendant Rajan Sharma is the President and Founder of Eon Clinics and controls

the Company and oversaw the illegal pay practices described herein. Defendant Mintu Sharma

is EON’s Chief Financial Officer, oversees payroll, and oversaw the illegal pay practices

described herein.

      6.        Defendant Eon is an enterprise engaged in commerce or in the production of goods

for commerce within the meaning of Section 203(s)(1)(A) of the FLSA.

      7.        During the last three years, Defendant Eon’s annual gross volume of sales made or

business done has exceeded $500,000, exclusive of excise tax.

      8.        Defendants are the Plaintiffs’ “employer” as that term is defined by the FLSA. 29

U.S.C. § 203(d).

      9.        Defendants are the Plaintiffs’ “employer” as defined by the IMWL. 820 ILCS

105/3(c)

      10.       Plaintiffs were Defendants’ “employee” as that term is defined by the FLSA. 29

U.S.C. §203(e)(1)

      11.       Plaintiffs were Defendants’ “employee” as that term is defined by the IMWL. 820

ILCS 105/3(d)




                                                2
      Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 3 of 9 PageID #:3




                                     Jurisdiction and Venue

       12.     Subject matter jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and

by 29 U.S.C. § 216(b).

       13.     Venue is proper in this Judicial District as all of the events arising out of this case

arose in this Judicial District.



                                       Factual Allegations

       14.     Plaintiffs worked for Defendants within the past three years.

       15.     Defendants did not pay Plaintiff and similarly situated employees proper overtime

wages of one and one-half time their regular rate of pay for all hours worked above forty hours

in a work week.

       16.     Plaintiffs performed their job responsibilities for Defendant in the State of Illinois.

       17.     Other similarly situated employees have been employed by the Defendant and have

not been paid the required overtime wages at one and one-half times their regular rate of pay.

       18.     The named Plaintiffs, and similarly situated employees, were not exempt from the

overtime provisions of the FLSA.

       19. Upon information and belief, Eon Clinic previously faced governmental action as a

result of overtime violations.

Overtime Rate Violations

       20.   Ruttenberg and similarly situated Eon employees were paid, in part, with

commissions. However, the Defendants failed to factor these commission payments into their

employees’ regular rate of pay for overtime purposes.




                                                 3
     Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 4 of 9 PageID #:4




      21.   By way of example, for the pay period beginning July 7, 2019, Ruttenberg was paid

at the base rate at $26.44 per hour and at the overtime rate of 1.5 times that amount, $39.66 per

hour, for overtime hours. However, for that pay period, Ruttenberg also was paid commission

of $2,610.00 for the treatment plans that were sold. The $2,610.00 was not factored into her base

rate of pay and, therefore, Ruttenberg was underpaid for her overtime hours.

Misclassification Allegations

      22.   For most of the time that Ruttenberg worked for the Defendants, she and similarly

situated co-workers were misclassified as exempt employees and paid what purported to be a

salary.

      23.   Plaintiff Ruttenberg, however, did not have duties that would made her exempt from

receiving overtime pay.

      24.   In 2019, the Defendants stopped misclassifying Ruttenberg and converted her to an

hourly basis.

      25.   From the beginning of the statute of limitations period and until she was reclassified

as a non-exempt employee, Ruttenberg (and similarly situated coworkers) were denied overtime

premiums while they were misclassified.

Off the Clock Violations

      26.       The Defendants required the Plaintiffs and similarly situated workers to work off

the clock. For example, Ruttenberg was required to talk to patients in the evenings and on the

weekends. Patients would call Ruttenberg off hours regarding appointments, financing, and/or

making a payment.




                                                4
     Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 5 of 9 PageID #:5




      27. Plaintiff Lawson, likewise, was regularly required to work off the clock. For example,

she had to contact patients after-hours to check on them, assist when other employees were on

vacation, and would have to drive to other offices to pick up supplies without pay.

                  CLASS AND COLLECTIVE ACTION ALLEGATIONS

      28.     Plaintiffs seek to maintain this suit as a Collective pursuant to 29 U.S.C. §216(b)

and as a Class pursuant to Fed. R. Civ. Pro. 23 on behalf of themselves and all other non-exempt

employees who were not fully compensated for overtime hours worked.

      29.     Plaintiffs and other similarly situated current and former employees in the asserted

class regularly worked over 40 hours per week but were not fully paid their overtime hours at one

and one-half times their regular rate of pay.

      30.     Plaintiffs and asserted members of the Collective and Class are similarly situated

because, inter alia, they all were not paid the required overtime rate of one and one-half times

their regular rate of pay for all work in excess of 40 hours per week and had such rights

undermined and neglected by Defendant’s unlawful practices and policies

      31.     Defendants have encouraged, permitted, and required the Class and Collective to

work without required overtime compensation of one and one-half times the regular rate of pay.

      32.     Defendants have known that Plaintiffs and other members of the Class and

Collective have been deprived of required overtime compensation. Nonetheless, Defendants have

operated under a scheme to deny the Plaintiffs and the Class and Collective the required

compensation of one and one-half time their regular rate of pay for work in excess of 40 hours.

      33.     There are estimated to be dozens of other current and former employees within the

asserted class for this action during the material time who are similarly situated to Plaintiffs. With

such numbers of similar claims for unpaid compensation, a class action is superior procedure for



                                                 5
     Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 6 of 9 PageID #:6




adjudicating such claims. Plaintiffs requests that the Court authorize and supervise notice to the

members of the asserted classes so that all claims may be resolved efficiently in a single

proceeding.

      34.     The records, if any, should be in the custody or control of Defendants concerning

the members of the asserted class, the number of hours actually worked by Plaintiffs and all other

similarly situated employees, and the compensation actually paid, or not paid, to such employees.

      35.     Plaintiffs will fairly and adequately protect the interests of each proposed class

member and has retained counsel that is experienced in class actions and employment litigation.

Plaintiffs have no interest that is contrary to, or in conflict with, members of the class.

                      COUNT I - FAIR LABOR STANDARDS ACT
                        (Plaintiff Individually and on Behalf of All
                 Similarly Situated Employees Pursuant to 29 U.S.C. §216)

      36.     The Plaintiffs re-allege and incorporate by reference paragraphs 1-34.

      37.     Under the FLSA, Plaintiffs and the Collective were entitled to be paid at the

overtime rate by Defendant for each hour worked in excess of 40 hours each work week at one

and one-half times their regular rate of pay.

      38.     The proper overtime rate is computed by multiplying 1.5 times an employee’s

regular hourly rate.

      39.     Defendants failed to compensate the Collective at the proper overtime rate for all

the work they performed in excess of 40 hours per week in violation of the FLSA.

      40.     Upon information and belief, Defendants’ practices were not based upon

Defendant’s review of any policy or publication of the United States Department of Labor and

therefore was willful and deliberate.




                                                 6
       Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 7 of 9 PageID #:7




        41.     Due to Defendants’ violations of the FLSA, the FLSA Class is entitled to recover

 from Defendants their unpaid compensation, liquidated damages, reasonable attorney’s fees, and

 the costs of this action, pursuant to 29 U.S.C.§216(b).

        WHEREFORE, the Plaintiff requests the following relief, individually and on behalf of

similarly situated employees:

        A.      A declaratory judgement that Defendants violated the overtime wage provision of

                the FLSA as to the Plaintiff and similarly situated employees;

        B.      A declaratory judgment that Defendants’ violations of the FLSA was willful;

        B.      Unpaid overtime compensation;

        B.      An additional amount equal as liquidated damages;

        C.      Prejudgment interest;

        D.      Reasonable attorneys’ fees, and costs and disbursements of this action, pursuant to

                29 U.S.C. § 216(b); and

        E.      Such other and further relief as this Court deems appropriate and just.

                      COUNT II - ILLINOIS MINIMUM WAGE LAW
                          (Plaintiff Individually and on Behalf of All
                Similarly Situated Employees Pursuant to Fed. R. Civ. Pro 23)

        42.     Plaintiffs hereby allege and incorporates Paragraph 1 through 39 of this Complaint,

 as is fully set forth herein.


        43.     This count arises from Defendants’ violation of the overtime compensation

 provisions of the IMWL, 820 ILCS § 105/1 et seq.


        44.     Under the IMWL, Defendants were and remain obligated to compensate Plaintiffs,

 and similarly situated employees, for all hours worked in excess of 40 hours in any individual




                                                 7
      Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 8 of 9 PageID #:8




 work week. Overtime compensation must be paid at a rate of not less than one and one-half times

 the regular rate of pay.


       45.     Plaintiffs were regularly permitted, encouraged and/or required to work in excess

 of 40 hours per week but was not compensated at the required one and one-half times her regular

 rate for such overtime work.


       46.     By failing to pay overtime compensation due to Plaintiffs, Defendants willfully,

 knowingly and/or recklessly violated the IMWL which requires overtime compensation of one

 and one-half times the regular rate to be paid.


       47.     As a result of Defendants’ policy and practice of withholding overtime

 compensation, Plaintiff and similarly situated employees have been damaged in that they have

 not received wages due to them pursuant to the IMWL.


       WHEREFORE, Plaintiff requests the following relief individually and on behalf of

similarly situated employees:

       A.      A Declaratory Judgement that Defendant violated the minimum wage provisions of

               the IMWL as to the Plaintiff and similarly situated employees;

       B.      A declaratory judgement that Defendant’s violations of the IMWL were willful;

       C.      Unpaid overtime compensation;

       D.      A judgment of punitive damages, including statutory interest of 2% per month, as

               provided by IMWL;

       E.      A judgement of reasonable attorney’s fees and costs incurred in filing this action;

               and

       F.      Such other and further relief as this Court deems appropriate and just.


                                                   8
     Case: 1:20-cv-02948 Document #: 1 Filed: 05/18/20 Page 9 of 9 PageID #:9




                               DEMAND FOR JURY TRIAL

      Plaintiffs demand a trial by jury on all questions of fact raised by this Complaint, including

FLSA claims.


Dated: May 18, 2020                                 Respectfully Submitted,

                                                    By: /s/ David J. Fish
                                                    One of the Attorneys for the Plaintiff
David J. Fish
Kimberly Hilton
John Kunze
THE FISH LAW FIRM P.C.
200 E 5th Ave Suite 123
Naperville, IL 60563
(630)355-7590
(fax) (630)778-0400




                                                9
